Citation Nr: 1705561	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  01-08 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for anxiety disorder.

3.  Entitlement to a total disability rating due to individual unemployability. 


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to November 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2001 and July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In June 2004 and July 2014, the Veteran testified at hearings before Veterans Law Judges (VLJ).  Transcripts of these proceedings are of record, but neither VLJ is with the Board any longer.  In accordance with VA regulations, the Veteran was advised that he was entitled to another hearing, if he so chose.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.3, 20.707.  The Veteran declined the offer in November 2016.

The original claim for entitlement to service connection for a psychiatric disability was denied in the January 2001 rating decision.  Following the June 2004 hearing, in October 2004, the Board reopened the Veteran's claim for service connection for a psychiatric disorder, including PTSD, and remanded the underlying claim for additional development.  The claim was again remanded in October 2005, and in February 2008, service connection for an anxiety disorder was granted by the Appeals Management Office (AMO).  The February 2008 rating decision explicitly denied service connection for PTSD, but nevertheless indicated that the grant was considered a full grant of the benefit sought on appeal.  The anxiety disorder was assigned an initial 30 percent disability rating.    

The case was not returned to the Board; however, the Veteran again argued for service connection for PTSD, which the agency of original jurisdiction (AOJ) characterized as an application to reopen a previously denied claim.  The claim was denied in a March 2013 rating decision.  Despite the RO's characterization, the Board finds that the original claim for service connection for PTSD remained on appeal even though service connection for another psychiatric disability (anxiety) was granted in February 2008.  The PTSD question was clearly part of the earlier appeal and was not part of the February 2008 grant.

In December 2008, the Veteran filed an application for TDIU.  The claim was denied, along with a claim for an increased rating for his anxiety disorder, in the July 2009 rating decision.  

The Veteran also filed an appeal of the March 2013 issues of entitlement to service connection for high cholesterol, a skin disability, erectile dysfunction, chloracne, genital herpes, arthritis of the arms, and prostate cancer, whether new and material evidence was received to reopen a claim of entitlement to service connection for hypertension, and entitlement to a temporary 100 percent rating.  In accordance with the January 2015 remand, these claims were addressed in a February 2016 statement of the case, and subsequently withdrawn in a March 2016 letter.  Therefore, these issues are no longer on appeal.

Finally, a motion to advance the appeal on the Board's docket has been denied.  The Veteran was sent notice of the denial in a December 2014 letter. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

Regrettably, the Board determines that another remand is necessary in this appeal.  The most recent adjudication of the claims was in a May 2016 supplemental statement of the case (SSOC).  However, even though the evidence of record at that time included a VA mental health examination, neither the rating claim for anxiety disorder nor the TDIU claim was reconsidered on the merits in the SSOC.  Moreover, since that adjudication, additional VA mental health treatment notes have been added to the claims file, along with several letters from VA mental health professionals regarding the Veteran's PTSD treatment.  It is not clear whether this additional evidence was obtained by the RO or submitted by the Veteran.  However, regardless, an SSOC is necessary as the liberalizing law that allows the Board to assume review by the AOJ is waived for evidence submitted by the Veteran applies only to appeals in which the VA Form 9 was received on or after February 2, 2013.  38 U.S.C.A. § 7105; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154.  The substantive appeal in this case was received in July 2001.  Therefore, a remand for another SSOC is necessary.  

Further, the outcome of the Veteran's claim of entitlement to TDIU is dependent, at least in part, on the outcome of the increased rating claims.  Therefore, the Board also remands this issue as inextricably intertwined with the other claims on appeal.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Accordingly, this case is REMANDED to the RO or the Appeals Management Office (AMO), in Washington, D.C., for the following actions:

1. The RO or the AMO should undertake any other development it determines to be warranted.  

2.  The RO should review the entire record, including all evidence received since the May 2016 SSOC, and again adjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, another SSOC addressing all issues on appeal should be issued to the Veteran and his attorney, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.





By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




